NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DERRION PATTERSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-952
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen,
Judge.



PER CURIAM.

             Affirmed. See State v. Mancino, 705 So. 2d 1379 (Fla. 1998); Vernold v.

State, 376 So. 2d 1166 (Fla. 1979); Wright v. State, 915 So. 2d 781 (Fla. 2d DCA 2005);

Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Mills v. State, 840 So. 2d 464

(Fla. 4th DCA 2003).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.